ACCEPTED
                                                                                                 14-14-01029-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            4/27/2015 4:21:11 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK


                                                                      Vince Ryan
                                                             Harris County Attorney
                                                                              FILED IN
                                                                       14th COURT OF APPEALS
April 27, 2015                                                            HOUSTON, TEXAS
                                                                       4/27/2015 4:21:11 PM
Attention: Civil Post-Judgment                                         CHRISTOPHER A. PRINE
                                                                                Clerk
Honorable Chris Daniel
Harris County District Clerk
201 Caroline, 2nd Floor, Room 250
Houston, Texas 77002

                 Re:   No. 2014-00466J
                       313th Judicial District Court of
                       Harris County, Texas
                       Appealed to Fourteenth Court of Appeals
                       Nos. 14-14-01029-CV and 14-14-01030-CV

Dear Sir or Madame:

       The Department of Family & Protective Services requests that a supplemental clerk’s
record be filed with the First Court of Appeals in the above referenced appeal to include the
following documents:

       1. Citation of Service (file stamped February 18, 2014) Image #60164324
       2. Order for Drug / Alcohol / D.N.A. Screening (file stamped February 13, 2014)
              Image #59935019
       3. Order for Drug / Alcohol / D.N.A. Screening (file stamped October 7, 2014)
              Image #62814042
       4. Order Establishing Parentage (file stamped November 18, 2014) Image #63328726

        No fee is enclosed for preparation of the foregoing, because TEX. HUM. RES.
CODE ANN. §40.062 exempts the Department from the requirement to pay any cost or fee
imposed in a court proceeding, and the Department is not required to pay filing fees in
advance under TEX. CIV. PRAC. & REM. CODE ANN. §6.001 (Vernon Supp. 2000). See
In the Interest of Lee Children, 9 S.W.3d 915 (Tex. App. – Waco 2000, no pet); Op. Tex. Att’y
Gen. No. DM-459 (1997); O’CONNOR’S, TEXAS RULES –CIVIL APPEALS (1998) at p. 38.




 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924
                                           Very truly yours,

                                           VINCE RYAN
                                           COUNTY ATTORNEY

                                           /s/ Robert J. Hazeltine-Shedd
                                           By: Robert J. Hazeltine-Shedd
                                           Assistant County Attorney
copies to:

Fourteenth Court of Appeals
301 Fannin
Houston, Texas 77002

William Thursland
Email: wmthursland@hotmail.com

Donald Crane
Email: donmcrane@gmail.com

Katie Flynn
Email: katie.flynn@att.net

John Spjut
Email: spjutlaw@sbcglobal.net




 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924